242 Md. 725 (1966)
219 A.2d 841
JACKSON
v.
WARDEN OF THE MARYLAND PENITENTIARY
[App. No. 146, September Term, 1965.]
Court of Appeals of Maryland.
Decided May 27, 1966.
Before PRESCOTT, C.J., and HORNEY, MARBURY, OPPENHEIMER and BARNES, JJ.
PER CURIAM:
The second application of James Jackson, Jr., for leave to appeal from the order denying him post conviction relief from his imprisonment for robbery is hereby denied for the reasons stated in the opinion filed by Judge O'Donnell in the lower court.
Other than additional arguments in support of the five grounds for post conviction relief asserted in his second application for leave to appeal, the only new contention (submitted in the proffered amendment to the second application after the transcript was received in this Court) is that the "verdicts and sentence or sentences were imposed in violation of the double jeopardy clause of the United States Constitution." Even if this contention was properly before us, which it is not since it was not raised in the lower court, it must be rejected because there is nothing in the record (other than the bare assertion quoted above) to indicate where, how or in what manner the applicant was placed in double jeopardy, or was placed in double jeopardy at all.
The first application of the applicant for leave to appeal was denied in Jackson v. Warden, 236 Md. 634.
Application denied.